Citation Nr: 0716296	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for PTSD.


FINDING OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with occasional decrease in work 
efficiency with intermittent inability to perform 
occupational tasks with depression, anxiety, sleep 
impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine 
behavior, self-care, and normal conversation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Treatment records dated from May 2004 to April 2005 show 
various PTSD symptoms, including an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, and problems 
with concentration and memory.  He has denied experiencing 
auditory and visual hallucinations, and has denied 
experiencing suicidal or homicidal ideations.  These 
treatment records also show that he experiences stress 
associated with his service-connected erectile dysfunction.  
Finally, these records show that despite these symptoms, the 
veteran is able to volunteer in teaching children to read, an 
activity which he enjoys.

The veteran underwent VA psychiatric examination in June 
2004.  At the time of the examination, the veteran complained 
of continued nightly dreams and nightmares of his combat 
experiences.  He reported that his dreams frequently awakened 
him after approximately two hours of sleep, and, once 
awakened, he would feel compelled to get out of bed.  He 
generally would go sit in his recliner, where he would fall 
asleep approximately two hours after awakening.  The veteran 
additionally reported experiencing frequent thoughts and 
memories about lost comrades and war experiences, but did not 
characterize these thoughts or memories as particularly 
intrusive or disturbing to him.  He did not describe an 
effort to avoid thoughts or memories related to his war 
experiences, but rather described a certain motivation to 
"keep things fresh" in tribute to his fellow soldiers who 
had died.  The examiner noted that the veteran was able to 
relate many of his recollections with a  well-controlled and 
bright affect.  He denied significant depressive or anxious 
moods, although he acknowledged ongoing hyperactive startle 
response and excessive irritability, involving angry verbal 
outbursts when frustrated.  Finally, the veteran reported 
difficulty with his memory, describing episodic and fleeting 
difficulties in recalling names on demand, but which he was 
generally able to routinely recall with time.  He denied 
experiencing more severe memory problems such as failure to 
recognize or recall familiar people, or familiar directions 
or tasks.  The veteran reported no hypervigilence or other 
difficulties with concentration or attention.

Mental status examination revealed a euthymic mood with a 
pleasant, broad-in-range, well-modulated affect.  The 
veteran's speech was noted to be coherent, and normal in 
rate, rhythm, and tone.  His thought process was essentially 
logical and goal directed.  His thought content evidenced no 
overt or reported signs of psychosis, delusion, or 
hallucination.  His cognitive functions were determined to be 
grossly intact, aside from momentary lapses of memory, which 
were determined to fall within normal limits for his age.  He 
denied suicidal or homicidal ideations.  His insight and 
judgment were noted to be good.

With regard to his occupational history and current daily 
activities, the veteran reported that he has remained retired 
and unemployed since the time of the last VA examination in 
July 2002.  He presently occupied himself with volunteer 
work, attending theater performances and other cultural 
events, editing the newspaper for his military social club, 
learning personal computing, and writing about his 
experiences.  He did not describe or evidence any 
interpersonal isolation.

With regard to his social history, the veteran reported that 
he had been married for 44 years.  He described his 
relationship with his wife as stable and loving, and reported 
that they together had an active social life which he 
enjoyed.  He additionally reported close relationships with 
his three stepsons and numerous grandchildren.

Based upon the above, the examiner determined that the most 
appropriate diagnosis for the veteran was PTSD, in partial 
remission.  The veteran's PTSD was found to be in partial 
remission as he did not endorse symptoms of persistent 
avoidance or emotional numbing.  However, he did still 
endorse symptoms of reexperiencing trauma in the form of 
nightly nightmares, and symptoms of increased arousal in the 
form of sleep interruption, heightened irritability and angry 
outbursts, and an exaggerated startle response.  Overall, the 
examiner determined that the veteran exhibited good social, 
family, and avocational functioning.  A GAF of 60 was 
assigned.

The VA examiner assigned a GAF score of 60.  Other treatment 
records dated from May 2004 to April 2005 reflect GAF scores 
of 70, 40, and most recently of 60, in February 2005.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 70 suggests that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument), and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., occasionally falling behind in schoolwork).  GAF 
scores of 60 generally reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Finally, a GAF score of 40 reflects serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable and has difficulty controlling his outbursts of 
anger, it appears that despite these symptoms, he does not 
interpersonally isolate himself.  Rather, the veteran has 
reported that he has a stable and loving relationship with 
his wife, close relationships with his three stepchildren and 
many grandchildren, and that he has several friends with whom 
he regularly associates.  Additionally, the veteran has 
reported that he regularly participates in social activities 
and that he volunteers in teaching children to read. Thus, 
while the veteran is often irritable and has difficulty 
controlling his temper, it appears that despite these 
difficulties he has significant social contacts and social 
activities.  Additionally, while the veteran has reported 
difficulty with memory and concentration, it appears that he 
has successfully been able to volunteer in teaching children 
to read following his retirement.  Nevertheless, the veteran 
has indicated that despite an active social life, he has 
consistently had difficulty controlling his temper, 
experiences recurrent memories of combat, and has difficulty 
with sleep as a result of combat-related nightmares.  The 
Board finds that his symptoms overall appear to be in the 
category of mild to moderate.  In addressing the low GAF 
score of 40 assigned in April 2004, the Board finds that this 
score does not match the veteran's better avocational and 
social functioning.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2006).  Here, the veteran has continued to be involved in 
avocational pursuits, and the June 2004 VA examiner found 
that his social, family, and avocational functioning was good 
in spite of his PTSD.  There is no indication that the 
veteran's psychiatric disability overall has interfered with 
his ability to work beyond that contemplated by the 30 
percent rating criteria.  Based upon the veteran's symptoms 
overall, the Board finds that the severity of the veteran's 
PTSD overall appears to be in the category of mild to 
moderate.  Additionally, there is no 


evidence of a disorder in thought process or content, or of 
psychotic symptoms.  PTSD of a mild to moderate disability 
warrants a 30 percent disability rating but no more.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional reduced reliability and productivity due to 
various symptoms, as required for a 30 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 30 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have overall reduced reliability and productivity, as he has 
close relationships with his children and wife, and his work 
history has been, for the most part, stable.  Nor has he been 
shown to have panic attacks more than once per week; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty understanding complex commands; impairment of 
memory; impaired judgment; or impaired abstract thinking.  
Therefore, the Board finds that an evaluation in excess of 30 
percent is not warranted.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; and a rating 
decision in August 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


